Citation Nr: 1619571	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  07-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a gastrointestinal (GI) disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

5.  Entitlement to service connection for frostbite of the toes. 


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in August 2015.

The Veteran was scheduled for a Travel Board hearing in January 2016.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for a cervical spine disability, a GI disability, bilateral CTS, and frostbite are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A preponderance of the evidence fails to establish that the Veteran has or had a chronic disability of the right or left ankle at any time during the appeal period.

CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the claim decided herein, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Significantly, the Veteran was provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what information was required to establish service connection, and information regarding disability ratings and effective dates in an October 2008 letter.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  Service treatment records, VA examination reports, and VA treatment records are in the file.  VA attempted to obtain any relevant records from the Social Security Administration (SSA), but was informed in August 2013 that no such records existed.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to his claim.

The Veteran underwent a VA examination for his claimed ankle disability in October 2013.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The claim was remanded to the AOJ in August 2015 to schedule a hearing before the Board.  The AOJ scheduled the Veteran for a Travel Board hearing and notified him and his attorney of the time and date in a November 2015 letter.  The Veteran failed to report for this hearing, as noted in the introduction section above, and the case was returned to the Board for further adjudication.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the medical evidence of record fails to establish a diagnosed disability of the right or left ankle at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified a disability either.  Rather, he only generally complains occasional ankle swelling.  He does not assert that he has been specifically diagnosed with any ankle disability or underlying pathology.  

The only evidence of an ankle problem consists solely of the Veteran's subjective complaints of occasional swelling.  Significantly, the Veteran was specifically examined for his bilateral ankles in October 2013.  The VA examiner concluded that he had a normal physical examination and could not provide a diagnosis.  This is consistent with the numerous VA treatment records that are negative for a diagnosed ankle disorder.  There is simply no medical evidence showing objective findings of a right or left ankle disorder or any underlying pathology, nor does the Veteran contend that he has been diagnosed with such.  

Consideration has been given to the Veteran's contentions that he has a current bilateral ankle disorder.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his bilateral ankle swelling and pain.  Further, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine in the context of a negative physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences ankle pain and occasional swelling, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a right or left ankle disorder.  The Veteran's opinion would also be significantly outweighed by the negative opinion from the October 2013 VA examiner and lack of diagnoses from VA physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Accordingly, the first element of Shedden/Caluza is not met and service connection cannot be granted for a bilateral ankle disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

The Veteran has not been afforded a VA examination for his cervical spine, GI, or CTS claims, despite evidence of current diagnoses, inservice complaints, and the Veteran's suggestion that his current diagnoses may be related to his inservice complaints.  Therefore, these claims must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was examined for his frostbite claim in October 2013.  The examiner concluded that there was no inservice evidence of a cold injury or postservice evidence of residuals of a cold injury.  However, he failed to address the Veteran's multiple inservice and postservice complaints of numbness of the left great toe following a 1988 cold injury while serving in Alaska.  In light of the examiner's failure to address these complaints, this claim must also be remanded for a new VA examination and opinion.  See Barr, supra.




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination(s) to address the nature and etiology of his cervical spine, GI, CTS, and frostbite disorders.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report(s).

With regard to the cervical spine and CTS claims, the examiner(s) must should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed cervical spine and CTS disorders were caused or aggravated by his active service.  With regard to the diagnosis of mild degenerative joint disease of the cervical spine, the examiner must address the Veteran's complaints of neck pain since service.  With regard to the CTS claim, the examiner must address the January 2002 Report of Medical History showing complaints of hand stiffness.

With regard to the GI and frostbite claims, the examiner(s) must identify any GI disorders and any residuals of frostbite that the Veteran currently has, to include any that may have resolved during the appeals period.  If the examiner(s) identifies any such disorder(s), s/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder was caused or aggravated by his active service.  With regard to the GI claim, the examiner must address the inservice complaints of GI symptoms consistent with irritable bowel syndrome (e.g. March 2001 service treatment record).  With regard to frostbite claim, the examiner must address the inservice and postservice complaints of left great toe numbness.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


